EXHIBIT 10.6

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of March 20, 2006, is by and
between CardioVascular BioTherapeutics, Inc., a Delaware corporation
(“Pledgor”), and Promethean Asset Management L.L.C., a Delaware limited
liability company, acting in its capacity as collateral agent (the “Pledgee”)
for the benefit of the “Lenders” (as such term is defined below).

WITNESSETH:

WHEREAS, the Pledgor has executed and delivered to each of the Lenders those
certain Senior Secured Notes each made by Pledgor and dated as of the date
hereof (as the same may be amended and in effect from time to time, individually
a “Note” and collectively the “Notes”). The Notes were issued pursuant to a
certain Securities Purchase Agreement, dated as of March 20, 2006 (as the same
has been and hereafter may be amended, modified, supplemented or restated, the
“Purchase Agreement”), by Pledgor and the entities listed on the Schedule of
Buyers thereto (together with their respective successors and assigns, the
“Lenders”), and pursuant to which the Lenders have made certain loans (“Loans”)
to Pledgor in the original aggregate principal amount of $20,000,000.

WHEREAS, Pledgor legally and beneficially owns the issued and outstanding shares
of capital stock of the entities listed on Exhibit A hereto in such percentage
as set forth thereon (individually the “Pledge Entities” and collectively, the
“Pledged Entities”).

WHEREAS, pursuant to a Security Agreement of even date herewith by and among
Pledgor, the other entities party thereto as “Debtors” and Pledgee (as the same
may be amended, restated, modified or supplement and in effect from time to
time, the “Security Agreement”), Pledgor has granted Pledgee, for its benefit
and the benefit of the Lenders, a first priority security interest in, lien upon
and pledge of its rights in the Collateral (as defined in the Security
Agreement).

WHEREAS, to induce the Lenders to make the Loans, and in order to secure the
payment and performance by Pledgor of the Liabilities (as defined in the
Security Agreement), Pledgor has agreed to pledge to Pledgee all of the capital
stock and other equity interests and securities of the Pledge Entities now or
hereafter owned or acquired by Pledgor.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to purchase the Notes under the Purchase Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with Pledgee as follows:

Section 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein shall have the respective meanings ascribed thereto in the Purchase
Agreement or the Security Agreement, as applicable. Terms defined in the Uniform
Commercial Code, as in effect in the State of New York from time to time (the
“UCC”), which are not otherwise defined in this Agreement or in the Purchase
Agreement are used in this Agreement as defined in the UCC as in effect on the
date hereof.



--------------------------------------------------------------------------------

Section 2. Pledge. Pledgor hereby pledges, assigns, hypothecates, transfers,
delivers and grants to Pledgee, for the benefit of the Pledgee and the Lenders,
a first lien on and first security interest in (i) all of the capital stock,
limited liability company membership interests or units or other equity
interests of the each of the Pledge Entities hereto now owned or hereafter
acquired by Pledgor (collectively, the “Pledged Interests”), (ii) all other
property hereafter delivered to, or in the possession or in the custody of,
Pledgee in substitution for or in addition to the Pledged Interests, (iii) any
other property of Pledgor, as described in Section 4 below or otherwise, now or
hereafter delivered to, or in the possession or custody of Pledgor, and (iv) all
proceeds of the collateral described in the preceding clauses (i), (ii) and
(iii) (the collateral described in clauses (i) through (iv) of this Section 2
being collectively referred to as the “Pledged Collateral”), as collateral
security for:

(a) the prompt and complete payment when due (whether at the stated maturity, by
acceleration or otherwise) of all the Liabilities (as defined in the Security
Agreement); and

(b) the due and punctual payment and performance by Pledgor of its obligations
and liabilities under, arising out of or in connection with this Agreement;

(all of the foregoing being referred to hereinafter collectively as the
“Liabilities”). All of the Pledged Interests now owned by Pledgor which are
presently represented by certificates are listed on Exhibit A hereto, which
certificates, with undated assignments separate from certificate duly executed
in blank by Pledgor, are being delivered to Pledgee, for the benefit of Pledgee
and the Lenders, simultaneously herewith. Pledgee, on behalf of the Lenders,
shall maintain possession and custody of the certificates representing the
Pledged Interests, such assignments, and any additional Pledged Collateral.

Section 3. Representations and Warranties of Pledgor. Pledgor represents and
warrants to Pledgee, and covenants with Pledgee, that:

(a) Pledgor is the record and beneficial owner of, and has legal title to, the
Pledged Interests listed on Exhibit A, and such interests are and will remain
and all other interests constituting Pledged Collateral will be, free and clear
of all pledges, liens, security interests and other encumbrances and
restrictions whatsoever, except the liens and security interests created by this
Agreement;

(b) Pledgor has full power, authority and legal right to execute the pledge
provided for herein and to pledge the Pledged Interests and any additional
Pledged Collateral to Pledgee, for the benefit of the Pledgee and the Lenders;

(c) this Agreement has been duly authorized, executed and delivered by Pledgor
and constitutes a legal, valid and binding obligation of Pledgor enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, moratorium, reorganization and other similar laws
affecting the enforcement of creditors’ rights generally;

(d) there are no outstanding options, warrants or other agreements with respect
to the Pledged Interests;

 

2



--------------------------------------------------------------------------------

(e) the Pledged Interests have been, and all additional Pledged Collateral
constituting membership interests or other similar equity interests will be,
duly and validly authorized and issued, and are or will be fully paid and
non-assessable. The Pledged Interests listed on Exhibit A constitute all of the
membership interests or other equity interests of the Pledged Entities described
therein which are owned by Pledgor;

(f) no consent, approval or authorization of or designation or filing with any
governmental authority on the part of Pledgor is required in connection with the
pledge and security interest granted under this Agreement, or the exercise by
Pledgee of the voting and other rights provided for in this Agreement;

(g) the execution, delivery and performance of this Agreement by Pledgor will
not violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the charter or by-laws of Pledgor or any
Pledged Entity or of any securities issued by any Pledged Entity or of any
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which Pledgor or any Pledged Entity is a party or which purports
to be binding upon Pledgor or any Pledged Entity or upon any of their respective
assets, and will not result in the creation or imposition of any lien, charge or
encumbrance on or security interest in any of the assets of Pledgor or any
Pledged Entity except as contemplated by this Agreement;

(h) the pledge, assignment and delivery to Pledgee of the Pledged Interests
pursuant to this Agreement creates a valid first lien on and a first perfected
security interest in the Pledged Interests and the proceeds thereof in favor of
Pledgee, for the benefit of Pledgee and the Lenders, subject to no prior pledge,
lien, mortgage, hypothecation, security interest, charge, option or encumbrance
or to any agreement purporting to grant to any third party a security interest
in the property or assets of Pledgor which would include the Pledged Interests.
Pledgor covenants and agrees that it will defend Pledgee’s right, title and
security interest in and to the Pledged Interests and the proceeds thereof
against the claims and demands of all persons whomsoever; and

(i) the Pledged Interests and all additional Pledged Collateral constituting
membership interests are and will remain certificated.

Section 4. Stock Dividends, Distributions, etc. If, while this Agreement is in
effect, Pledgor shall become entitled to receive or shall receive any stock
certificate or other membership interest certificate evidencing an equity
interest in an Pledged Entity or any other Person (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Interests, Pledgor agrees to accept the same as
Pledgee’s agent and to hold the same in trust for Pledgee, and to deliver the
same forthwith to Pledgee in the exact form received, with the endorsement of
Pledgor when necessary and/or appropriate undated assignments separate from
certificate duly executed in blank, to be held by Pledgee, for the benefit of
Pledgee and the Lenders, subject to the terms hereof, as additional Pledged
Collateral. Pledgor shall promptly deliver to Pledgee (i) a pledge

 

3



--------------------------------------------------------------------------------

amendment, duly executed by Pledgor, in form and substance satisfactory to
Pledgee (a “Pledge Amendment”) with respect to such additional stock
certificates, and (ii) any financing statements or amendments to financing
statements as requested by Pledgee. Pledgor hereby authorizes Pledgee to attach
each Pledge Amendment to this Agreement. In case any distribution of capital
shall be made on or in respect of the Pledged Interests or any property shall be
distributed upon or with respect to the Pledged Interests pursuant to the
recapitalization or reclassification of the capital of the issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall be
delivered to Pledgee to be held by it as additional Pledged Collateral. Except
as provided in subsection 5(a)(ii) below, all sums of money and property so paid
or distributed in respect of the Pledged Interests which are received by Pledgor
shall, until paid or delivered to Pledgee, be held by Pledgor in trust as
additional Pledged Collateral.

Section 5. Administration of Security. The following provisions shall govern the
administration of the Pledged Interests:

(a) So long as no Event of Default (as defined in the Notes, an “Event of
Default”) or Triggering Event (as defined in the Notes, a “Triggering Event”)
has occurred and is continuing, Pledgor shall be entitled (subject to the other
provisions hereof, including, without limitation, Section 8 below):

(i) to vote or consent with respect to the Pledged Interests in any manner not
inconsistent with this Agreement, the Purchase Agreement, the other Security
Documents (as defined in the Security Agreement) and the other Transaction
Documents; and

(ii) to receive cash dividends or other distributions in the ordinary course
made in respect of the Pledged Interests, to the extent permitted to be paid
pursuant to the Purchase Agreement.

Pledgor hereby grants to Pledgee or its nominee, on behalf of Pledgee and
Lenders, an irrevocable proxy to exercise all voting and corporate and/or
company rights relating to the Pledged Interests in any instance, including,
without limitation, to approve any merger involving any Subsidiary as a
constituent company, which proxy shall only be exercisable immediately upon the
occurrence and during the continuance of an Event of Default or Triggering
Event. After the occurrence and during the continuance of an Event of Default or
a Triggering Event, Pledgor agrees to deliver to Pledgee, on behalf of Pledgee
and Lenders, such further evidence of such irrevocable proxy or such further
irrevocable proxies to vote the Pledged Interests as Pledgee may request.

(b) So long as no Event of Default or Triggering Event shall have occurred and
be continuing, Pledgor shall be entitled to receive cash dividends or other
distributions made in respect of the Pledged Interests, to the extent permitted
to be made pursuant to the terms of the Note. Upon the occurrence and during the
continuance of an Event of Default or a Triggering Event, in the event that
Pledgor, as record and beneficial owner of the Pledged Interests, shall have
received or shall have become entitled to receive, any cash dividends or other
distributions in the ordinary course, Pledgor shall deliver to Pledgee, for the
benefit of Pledgee and the Lenders, and Pledgee, for its own

 

4



--------------------------------------------------------------------------------

benefit and the benefit of the Lenders, shall be entitled to receive and retain,
all such cash or other distributions as additional Pledged Collateral.

(c) Subject to any sale or other disposition by Pledgee, on behalf of the
Pledgee and Lenders, of the Pledged Interests or other property pursuant to this
Agreement, the Pledged Interests and any other Pledged Collateral shall be
delivered to Pledgor upon full payment in cash, satisfaction and termination of
all of the Liabilities and the termination of the lien and security interest
pursuant to Section 14 hereof.

Section 6. Rights of Pledgee. Neither Pledgee nor any of the Lenders shall be
liable for failure to collect or realize upon the Liabilities (as defined in the
Security Agreement) or any collateral security or guaranty therefor, or any part
thereof, or for any delay in so doing, nor shall Pledgee or any of the Lenders
be under any obligation to take any action whatsoever with regard thereto. Any
or all of the Pledged Interests held by Pledgee hereunder may, if an Event of
Default or a Triggering Event has occurred and is continuing, be registered in
the name of Pledgee or its nominee and Pledgee or its nominee may thereafter
without notice exercise all voting and corporate and/or company rights at any
meeting with respect to each Pledged Entity and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Interests as if it were the absolute owner
thereof, including, without limitation, the right to vote in favor of, and to
exchange at its discretion any and all of the Pledged Interests upon, the
merger, consolidation, reorganization, recapitalization or other readjustment
with respect to each Pledged Entity or upon the exercise by Pledgor or Pledgee
of any right, privilege or option pertaining to any of the Pledged Interests,
and in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as Pledgee may determine, all
without liability except to account for property actually received by Pledgee,
but Pledgee shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing.

Section 7. Remedies. Upon the occurrence and during the continuance of an Event
of Default or a Triggering Event, Pledgee, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon Pledgor or any
other person (all and each of which demands, advertisements and/or notices are
hereby expressly waived), may (and, at the request of the Requisite Lenders (as
defined in the Security Agreement), Pledgee shall) forthwith collect, receive,
appropriate and realize upon the Pledged Collateral, or any part thereof, and/or
may (and, at the request of the Requisite Lenders (as defined in the Security
Agreement), Pledgee shall) forthwith sell, assign, give an option or options to
purchase, contract to sell or otherwise dispose of (including the disposition by
merger) and deliver said Pledged Collateral, or any part thereof, in one or more
portions at public or private sale or sales or transactions, at any exchange,
broker’s board or at any of Pledgee’s offices or elsewhere upon such terms and
conditions as Pledgee may deem advisable and at such prices as it may deem best,
for any combination of cash and/or securities or other property or on credit or
for future delivery without assumption of any credit risk, with the right to
Pledgee upon any such sale or sales, public or private, to purchase the whole or
any part of said Pledged Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby expressly waived or
released. Pledgee, for its own benefit and the benefit of the Lenders, shall
apply the net proceeds of any such collection,

 

5



--------------------------------------------------------------------------------

recovery, receipt, appropriation, realization, sale or disposition, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the safekeeping of any and all of the Pledged Collateral or in any
way relating to the rights of Pledgee or any of the Lenders hereunder, including
reasonable attorneys’ fees and legal expenses, to the payment, in whole or in
part, of the Liabilities in accordance with the Purchase Agreement. Only after
so paying over such net proceeds and after the payment by Pledgee of any other
amount required by any provision of law, including, without limitation,
Section 9-608 of the UCC, need Pledgee, on behalf of the Lenders, account for
the surplus, if any, to Pledgor. Pledgor shall remain liable for any deficiency
remaining unpaid after such application. Pledgor agrees that if any notice of a
proposed sale or other disposition of Collateral shall be required by law of
Pledgee, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition. No notification need be given to
Pledgor if Pledgor has signed after the occurrence and during the continuance of
an Event of Default or a Triggering Event a statement renouncing or modifying
any right to notification of sale or other intended disposition. In addition to
the rights and remedies granted to Pledgee for the benefit of the Lenders in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Liabilities, Pledgee and the Lenders shall have all the
rights and remedies of a secured party under the UCC and under any other
applicable law.

Section 8. No Disposition, etc. Without the prior written consent of Pledgee,
Pledgor agrees that Pledgor will not sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged Interests
or any other Pledged Collateral, nor will Pledgor create, incur or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance with respect to any of the Pledged Interests,
any other Pledged Collateral or any interest therein, or any proceeds thereof,
except for the lien and security interest provided for by this Agreement.
Without the prior written consent of Pledgee (which consent shall not be
unreasonably withheld so long as no Event of Default or Triggering Event has
occurred and is continuing or would result therefrom), Pledgor agrees that it
will not vote to enable, and will not otherwise permit, any Pledged Entity to
(a) issue any membership interests or other securities of any nature in addition
to or in exchange or substitution for the Pledged Interests or (b) dissolve,
liquidate, retire any of its capital, reduce its capital or merge or consolidate
with any other Person.

Section 9. Sale of Pledged Interests.

(a) Pledgor recognizes that Pledgee, for its own benefit and on behalf of
Lenders, may be unable to effect a public sale or disposition (including,
without limitation, any disposition in connection with a merger of any Pledged
Entity) of any or all the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Act”), and applicable
state securities laws, but may be compelled to resort to one or more private
sales or dispositions thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any such private sale or
disposition may result in prices and other terms (including the terms of any
securities or other property received in connection therewith) less favorable to
the seller than if such sale or disposition were a public sale or disposition
and, notwithstanding such circumstances,

 

6



--------------------------------------------------------------------------------

agrees that any such private sale or disposition shall be deemed to be
reasonable and affected in a commercially reasonable manner. Pledgee shall be
under no obligation to delay a sale or disposition of any of the Pledged
Collateral in order to permit Pledgor or any Pledged Entity to register such
securities for public sale under the Act, or under applicable state securities
laws, even if Pledgor or any Pledged Entity would agree to do so.

(b) Pledgor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales or dispositions of any
portion or all of the Pledged Collateral valid and binding and in compliance
with any and all applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales or dispositions, all at Pledgor’s expense. Pledgor further agrees that
a breach of any of the covenants contained in Sections 2, 4, 5(b), 8, 9 or 10
hereof will cause irreparable injury to Pledgee and the Lenders, that Pledgee
and the Lenders have no adequate remedy at law in respect of such breach and, as
a consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default or Triggering Event has occurred and is
continuing.

(c) Pledgor further agrees to indemnify and hold harmless Pledgee and the
Lenders, each of their respective successors and assigns, officers, directors,
employees, agents and attorneys, and any Person in control of any thereof, from
and against any loss, liability, claim, damage and expense, including, without
limitation, reasonable counsel fees (collectively called the “Indemnified
Liabilities”), under federal and state securities laws or otherwise insofar as
such loss, liability, claim, damage or expense:

(i) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or offering memorandum or in any preliminary prospectus or preliminary offering
memorandum or in any amendment or supplement to any of the foregoing or in any
other writing prepared in connection with the offer, sale or resale of all or
any portion of the Pledged Collateral unless such untrue statement of material
fact was provided by Pledgee specifically for inclusion therein; or

(ii) arises out of or is based upon any omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading;

such indemnification to remain operative regardless of any investigation made by
or on behalf of Pledgee or any successor thereof, or any Person in control of
any thereof. In connection with a public sale or other distribution, Pledgor
will provide customary indemnification to any underwriters, their respective
successors and assigns, their respective officers and directors and each Person
who controls any such underwriter (within the meaning of the Act). If and to the

 

7



--------------------------------------------------------------------------------

extent that the foregoing undertakings in this Section 9(c) may be unenforceable
for any reason, Pledgor agrees to make maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The obligations of Pledgor under this Section 9(c) shall survive
any termination of this Agreement.

(d) Pledgor further agrees to waive any and all rights of subrogation it may
have against a Pledge Entity upon the sale or disposition of all or any portion
of the Pledged Collateral by Pledgee pursuant to the terms of this Agreement
until the termination of this Agreement in accordance with Section 14 below.

Section 10. Further Assurances. Pledgor agrees that at any time and from time to
time, upon the written request of Pledgee, Pledgor will execute and deliver all
assignments separate from certificate, financing statements and such further
documents and do such further acts and things as Pledgee may reasonably request
consistent with the provisions hereof in order to effect the purposes of this
Agreement.

Section 11. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 12. No Waiver; Cumulative Remedies. Neither Pledgee nor any of the
Lenders shall by any act, delay, omission or otherwise be deemed to have waived
any of its remedies hereunder, and no waiver by Pledgee or any Lender shall be
valid unless in writing and signed by Pledgee or such Lender and then only to
the extent therein set forth. A waiver by Pledgee, or any Lender, of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Pledgee, or such Lender, would otherwise have on any
further occasion. No course of dealing between Pledgor and Pledgee or any Lender
and no failure to exercise, nor any delay in exercising on the part of Pledgee
or any Lender of any right, power or privilege hereunder or under the
Transaction Documents shall impair such right or remedy or operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.

Section 13. Successors. This Agreement and all obligations of Pledgor hereunder
shall be binding upon the successors and assigns of Pledgor, and shall, together
with the rights and remedies of Pledgee and the Lenders hereunder, inure to the
benefit of Pledgee and the Lenders and their successors and assigns, except that
Pledgor shall not have any right to assign its obligations under this Agreement
or any interest herein without the prior written consent of Pledgee.

Section 14. Termination. This Agreement and the liens and security interests
granted hereunder shall terminate upon the full and complete performance and
satisfaction of the Liabilities (other than contingent indemnification
obligations), and promptly upon such full and complete performance and
satisfaction, Pledgee shall surrender and deliver the certificates

 

8



--------------------------------------------------------------------------------

evidencing the Pledged Interests and all assignments separate from certificate
in respect of the Pledged Interests to Pledgor.

Section 15. Possession of Pledged Collateral. Beyond the exercise of reasonable
care to assure the safe custody of the Pledged Collateral in the physical
possession of Pledgee pursuant hereto, neither Pledgee nor any nominee of
Pledgee shall have any duty or liability to collect any sums due in respect
thereof or to protect, preserve or exercise any rights pertaining thereto, and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering them to Pledgor.

Section 16. Survival of Representations. All representations and warranties of
Pledgor contained in this Agreement shall survive the execution and delivery of
this Agreement.

Section 17. Taxes and Expenses. Pledgor will upon demand pay to Pledgee all
reasonable expenses, including the reasonable fees and expenses of counsel for
Pledgee and of any experts and agents that Pledgee may incur in connection with:

(a) the administration of this Agreement;

(b) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral;

(c) the exercise or enforcement of any of the rights of Pledgee hereunder; or

(d) the failure of Pledgor to perform or observe any of the provisions hereof.

Section 18. Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably
appoints Pledgee as Pledgor’s attorney-in-fact, effective upon the occurrence
and during the continuance of an Event of Default or a Triggering Event, with
full authority in the place and stead of Pledgor and in the name of Pledgor or
otherwise, from time to time in Pledgee’s discretion, to take any action and to
execute any instrument that Pledgee deems reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement.

Section 19. Notices. All notices, approvals, requests, demands and other
communications hereunder shall be effected in the manner provided for in
Section 9(f) of the Purchase Agreement.

Section 20. Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed

 

9



--------------------------------------------------------------------------------

herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereto acknowledge that each of the Lenders has executed each of the
Transaction Documents to be executed by it in the State of New York and will
have made the payment of the Purchase Price (as defined in the Purchase
Agreement) from its bank account located in the State of New York. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

Section 21. Changes in Writing. No amendment, modification, termination or
waiver of any provision of this Agreement or consent to any departure by Pledgor
thereof from, shall in any event be effective without the written agreement of
Pledgee and Pledgor, and then only to the extent specifically set forth in such
writing.

Section 22. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

Section 23. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

Section 24. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Pledgor and Pledgee with respect to the subject matter
hereof and supersedes all prior oral and written agreements and understandings
between Pledgor and Pledgee relating to the subject matter hereof.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

PLEDGOR: CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware corporation By:   /s/
Mickael A. Flaa Name:   Mickael A. Flaa Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PLEDGEE: PROMETHEAN ASSET MANAGEMENT L.L.C., a Delaware limited liability
company, as Collateral Agent By:   /s/ Robert J. Brantman Name:   Robert J.
Brantman Title:   Partner and Authorized Signatory